Dewey, J.
1. It is objected that by the terms of the note the same was not due and payable at the time when the suit was *201instituted. This objection arises wholly from the use of the words “ four months after,” and it is contended that this cannot be read “ four months after date,” but is quite as properly read “ four months after sight,” or “ four months after request,” and so being uncertain, no legal liability exists to pay the note in four months after date. We think this objection cannot avail, and that the proper reading of the note is “ four months after date,” the omission of the last word being properly supplied, and the most obvious and natural reading being in that form.
2. The testimony of Scott was properly admitted to the extent of showing the time when the name of the defendant was written upon the note, and whether it was before or after it was indorsed by the payee. To this extent such evidence is competent, and is not in violation of the rule excluding oral evidence when offered to control a written contract. Under our numerous decisions, which are collected and stated in the case of Union Bank of Weymouth & Braintree v. Willis, 8 Met. 504, as well as by various subsequent decisions, a signature on the back of a negotiable note by a third person in blank, before the same has been put in circulation, or delivered to the payee, and before any indorsement of the note by the payee, creates the relation and liability of a maker of the note.
The nature of the contract and the character of the liability of the defendant depended therefore upon the fact of the time when he placed his name upon the note; and this is to distinguish his liability, whether it be that of maker, guarantor or indorser. The additional facts stated by the witness, beyond that of the time of the signature, were immaterial, and, although not strictly admissible, furnish no ground for setting aside the verdict.
The words “ waiving demand and notice,” written above the name of the defendant, although certainly more appropriate words to accompany an indorsement of a note by a regular indorser, yet do not change the relation of the defendant, or his liability to be charged as maker, if in fact, when he signed the note, the same had not been negotiated by the payee and in*202dorsed by him. The evidence shows that this was the fact, and of course controls any inference which might otherwise be drawn from the use of the words recited.

jExceptions overruled.